Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Final Office Action is in response to claims filed 3/30/2021. Claims 1, 3, 4, 6, and 9 are amended.  Claim 10 is cancelled. Claims 1-9 are pending and examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial utility which is credible.
Applicant’s asserted specification per [0002] of the written specification is the provision of propellant-less propulsion and fuel-less torque.  The asserted utility is both specific and substantial. However, applicant’s asserted specific and substantial utility is not credible.  In particular, a review of the evidence on the record supports a conclusion that applicant’s asserted specific and substantial utility is merely speculative.  As such the requirements for examination are governed by the following sections of the MPEP:
MPEP 2107 II. (2) (B) (2) “If no assertion of specific and substantial utility for the claimed invention made by the applicant is credible, and the claimed invention does not have a readily apparent well-established utility, reject the claim(s) under 35 U.S.C. 101 on the grounds that the invention as claimed lacks utility. Also reject the claims under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, on the basis that the 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, rejection imposed in conjunction with a 35 U.S.C. 101 rejection should incorporate by reference the grounds of the corresponding 35 U.S.C. 101 rejection.
MPEP 2107 II. (2) (C): “Any rejection based on lack of utility should include a detailed explanation why the claimed invention has no specific and substantial credible utility. Whenever possible, the examiner should provide documentary evidence regardless of publication date (e.g., scientific or technical journals, excerpts from treatises or books, or U.S. or foreign patents) to support the factual basis for the prima facie showing of no specific and substantial credible utility. If documentary evidence is not available, the examiner should specifically explain the scientific basis for his or her factual conclusions.”
MPEP 2107 II. (2) (C) (2) (i.-iii.): “Where the asserted specific and substantial utility is not credible, a prima facie showing of no specific and substantial credible utility must establish that it is more likely than not that a person skilled in the art would not consider credible any specific and substantial utility asserted by the applicant for the claimed invention. The prima facie showing must contain the following elements:”
(i) An explanation that clearly sets forth the reasoning used in concluding that the asserted specific and substantial utility is not credible: Applicant’s invention relies on extracting zero point energy from the quantum vacuum by means of the Casimir effect.  While quantum mechanical systems have been shown to be capable of violating the second law of thermodynamics on small length and short time scales, there has been 
(ii) Support for factual findings relied upon in reaching this conclusion: Scandurra in ”Thermodynamic properties of the quantum vacuum” points out that the capacity of quantum mechanical systems to violate the second law of thermodynamics does not imply that the Casmir effect can be utilized to extract zero point energy from the quantum vacuum (which would make the Casimir force a non-conservative force as required for the operability of applicant’s disclosed invention).  In particular, for a hypothetical Casmir generator based on separated plates (see Scandurra section 4 Casimir machines), Scandurra teaches that the vacuum contribution, predicted by quantum field theory, does not act as an infinite heat reservoir from which one can take unlimited energy. In this example, Scandurra proves that only the finite energy from the collapse of a cavity housing the vacuum fluctuations can be harvested (page 13 “In the last section we have critically examined the possibility of extracting energy from the zero point fluctuations, reviewing the device proposed in [4] and showing that a closed cycle with a net positive energy budget cannot be realized. A Casimir machine transforms into work only a small and finite quantity of energy, namely the Casimir energy involved with the geometry the cavity. Once this quantity is consumed, there is no way to restore the initial conditions of the cavity by varying some physical parameters without spending out all the gained energy… The hypothesis that the vacuum contribution predicted by quantum field theory, is an infinite heat reservoir from which we can take unlimited energy for our purposes does not find confirmation in the present paper. We are only able to manipulate renormalized energies, which the vacuum makes us available.” To 
(iii) An evaluation of all relevant evidence of record, including utilities taught in the closest prior art.
The following is a review of the evidence submitted by applicant.  Each reference is considered for its teachings, the credibility thereof, and the nexus of its teachings with applicant’s inventions.
“Study in Vacuum Energy Phyics for Breakthrough Propulsion” is directed to the Dynamic Casimir Effect which has no bearing on applicant's invention.
The 1921 issue of Scientific American has no bearing on non-conservative Casimir forces and as such no bearing on applicant's invention.
“Engine cycle of an optically controlled vacuum energy transducer” pertains to an electrostatic vibrating membrane system using the Casimir effect as such it has no bearing on applicant's invention. It also does not predict a net energy gain by the system
Regarding the use of "respective" applicant introduces several parallel lists, typically separated by several lines.
The following are a list of US patents provided by applicant with examiner’s interpretation of the patents significance included:
10,847,326 is accepted as evidence devices can be engineered with Casimir forces in opposing directions.  There is no discussion of a non-conservative Casimir force.
10,784,066 is accepted as evidence Casimir force can be repulsive.  There is no discussion of a non-conservative Casimir force.
10,381,173 is accepted as evidence devices can be engineered with Casimir forces in opposing directions.  There is no discussion of a non-conservative Casimir force.
6,477,028 involves the speculative application of Casimir force for energy generation using zero point energy in violation of known physical principles. It requires a non-conservative Casimir Force. It is particularly noteworthy is that no verified application of the invention was made even through the invention would have provided nearly limitless pollution free energy if operable.
6,593,566 is accepted as evidence that altering the surface properties of a material can impact the Casimir effect generated thereby. There is no discussion of a non-conservative Casimir force.
6,665,167 involves the speculative application of Casimir force for energy generation using zero point energy in violation of known physical principles. It requires a non-conservative Casimir Force. It is particularly noteworthy is that no verified application of the invention was made even through the invention would have provided nearly limitless pollution free energy if operable.
6,742,380 is accepted as evidence the Casimir force can be attractive or repulsive.
6,842,326 involves the speculative application of Casimir force for energy generation using zero point energy in violation of known physical principles. It requires a non-conservative Casimir Force. It is particularly noteworthy is that no verified application of the invention was made even through the invention would have provided nearly limitless pollution free energy if operable.
7,721,587 is accepted as evidence the Casimir force can be applied in a force sensor.
6,920,032 involves the speculative application of Casimir force for energy generation using zero point energy in violation of known physical principles. It requires a non-conservative Casimir Force. It is particularly noteworthy is that no verified application of the invention was made even through the invention would have provided nearly limitless pollution free energy if operable.
10,669,973 involves the speculative application of Casimir force for energy generation using zero point energy in violation of known physical principles. It requires a non-conservative Casimir Force. It is particularly noteworthy is that no verified application of the invention was made even through the invention would have provided nearly limitless pollution free energy if operable.
10,761,554 relies on the dynamic Casimir effect which is not present in applicant's disclosure.
8,735,750 is accepted as evidence of an attractive Casimir force. There is no discussion of a non-conservative Casimir force.
7,777,177 is accepted as evidence that devices can employ a Casimir effect. There is no discussion of a non-conservative Casimir force.
The remaining references cited were reviewed in the prior office action.  The references do not provide evidence of an operational device using the Casimir force to extract net energy from the quantum vacuum.  A realized operational device or a scientific consensus regarding the operability of a device using the Casimir force to extract net energy from the quantum vacuum would be evidence of an operational device using the Casimir force capable of extracting net energy from the quantum vacuum.
Wikipedia “Zero Point Energy” is evidence of the lack of both such an operation device and of a scientific consensus supporting the proposition that the Casimir force can be used to extract net energy from the quantum vacuum (“Despite this and several similar peer reviewed papers, there is not a consensus as to whether such devices can produce a continuous output of work “Garret Moddel at University of Colorado has 
Based on the evidence submitted on the record, examiner finds that applicant’s asserted specific and substantial utility to be merely speculative and therefore not credible.
Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  In particular, in claim 1 applicant recites “wherein said first, second, third and fourth Casimir forces combine to provide a net force in a direction”, which results in a perpetual motion machine being claimed since the claims require a resulting net force without an energy input. Per Wikipedia “Perpetual Motion” 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims (a perpetual motion machine reliant on the Casimir force being non-conservative constructed from corrugated plates); 
(B) The nature of the invention (a perpetual motion machine reliant on the Casimir force being non-conservative); 
(C) The state of the prior art (no perpetual motion machine have been validated); 
(D) The level of one of ordinary skill (a masters degree with 20 years of experience in aerospace); 
(E) The level of predictability in the art (highly unpredictable since the field of invention is speculative quantum physics); 
(F) The amount of direction provided by the inventor: there is no direction provided by applicant as to how to achieve a net force output with no energy input; 
(G) The existence of working examples (there are no working examples, in particular there are no known working examples of perpetual motion machines); and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: Specifically, because the claimed invention is not See MPEP 2164.07(I)(A).
Response to Arguments
Applicant’s arguments have been considered and have been addressed in the rejection provided supra.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741